            Case 3:20-cv-05937-JCC-MLP Document 13 Filed 12/14/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7

 8   JOSH THOMAS,

 9                             Plaintiff,                 Case No. C20-5937-JCC-MLP

10           v.                                           ORDER

11   BARCLAYS BANK DELAWARE,

12                             Defendant.

13

14           On December 9, 2020, Defendant submitted an Unopposed Motion for Extension of Time

15   to File Answer (“Defendant’s Motion”). (Dkt. # 10.) Defendant represented that its Motion was

16   unopposed “based on Plaintiff’s silence” after having called and emailed Plaintiff’s counsel

17   multiple times without receiving a response. (Id. at 1.) Defendant requests that the Court extend

18   the current responsive pleading deadline 30 days from December 14, 2020, to January 13, 2021,

19   to allow Defendant additional time to evaluate the complaint and to allow the parties to explore

20   settlement. (Id.)

21           On December 10, 2020, Plaintiff filed a Response to Defendant’s Motion requesting that

22   the Court deny Defendant’s Motion. (Dkt. # 12.) Plaintiff argues that Defendant has failed to

23




     ORDER - 1
            Case 3:20-cv-05937-JCC-MLP Document 13 Filed 12/14/20 Page 2 of 2




 1   demonstrate good cause for an extension on the responsive pleading deadline after already

 2   having had 60 days to file an answer. (Id.; see dkt. # 11.)

 3          Accordingly, because this extension request is in fact opposed and Defendant has failed

 4   to articulate a good cause reason for an extension pursuant to Fed. R. Civ. P. Rule 6(b)(1),

 5   Defendant’s Motion (dkt. # 10) is DENIED. The Clerk of the Court is directed to send a copy of

 6   this Order to the parties and to the Honorable John C. Coughenour.

 7

 8          Dated this 14th day of December, 2020.


                                                           A
 9

10                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
